Per Curiam.
The inspector of buildings of Belleville, in Essex county, refused to relator a building permit, and he applies for a mundamus to require the issue of such permit.
The facts are before us on written, stipulation, and we can deduce thereupon no cause whatever for refusing the permit. All the conditions precedent appear to have been complied with, and on the face of the ordinance and the facts stipulated, it is the duty of the inspector to issue the permit, and indeed the language of the ordinance is mandatory in that regard.
A peremptory writ should issue pursuant to the rule.